Title: From Alexander Hamilton to Walton and Cruger, 27 November 1771
From: Hamilton, Alexander
To: Walton and Cruger


Mess[rs.] Jacob Walton & J. H. Cruger
St Croix Novembr. 27. 177⟨1⟩
Gentleman
I have now the pleasure to acknowledge the receipt of your favour dated October the 19th. by Sloop Thunderbolt which arrived here on Wednesday Afternoon the 16th Instant, and on the saturday morning following I cleard her out and gave the Captain his dispatches for Curracoa, but he could not sail till the morning after. She landed here only

23 Hhds Indian Meal
6469 Staves
20 bbls Apples
300 Boards Inch & half
21 Kegs Bread
& 646 Ropes onions

All the rest of her Cargo (I think) must turn out better at Curracoa than here, or at any rate not worse. Could I have landed the superfine Flour conveniently and without detention I should have done it, but the Captain told me it was stow’d so promiscuously that to get at it, would require some time. Wherefore I have sent it down to take its chance with the rest of the Cargo, there being not a moment of time to spare, our Crops are so forward. As to the 2 Hhds Indian Meal, the kegs of Water Bread, the few Staves, and I may add the Boards that were sent down rather improperly; they could not be got at or I should have landed them.
The price of common NY flour here is 7½ & 8 ps. & I fancy it cant well be less at Curracoa. There has been large quantitys of Rye Meal brought here lately from Copenhagen, barrels weighing 250 nt. have been sold at 3½ & 4 ps. Tis true the quality is somewhat inferior to that of New york, but the difference of Weight is adequate to the inferiority of Quality so that [New] York Rye Meal would not fetch above 4 ps. ⅌ barrel at most & must at least be worth as much below.
This is nearly the case with every other Article sent down, which youll observe ⅌ Inclosd price Current. I have desird Mr. Teleman Cruger to return the Staves by the Sloop if they will be no incumbrance to her and to give the 2 Hhds containing the Indian Meal to Capt Newton for Water Casks. I supplied him with 20 here but he thought he should want a few more. I am selling the Indian Meal at 23 ps. ⅌ Hhd & expect £10 ⅌ thousand for the Staves (all for Crop pay). The Apples were in every respect very indifferent. The greatest part of them I sold at 20 rys & the rest at 12. Four Rys ⅌ piece is the price of the Boards and ⅌ 2 ps. of the kegs of Water Bread. As to the Onions I was glad to get rid of them altogether for 40 ps.
A large Sloop with 70 Mules from the Main arrivd two days ago. The terms of Sale—Joes down—which gives me high hopes that he will be oblig’d to go further, Cash of all kinds being very scarce here. Even Danish bits are not to be had much less Joes.
The Captain talks largely of Dangers & difficultys upon the Coast but no doubt exaggerates a good deal (by way of Stimulation).
Excepting this one circumstance (a little unfavourable) every thing has a very promising aspect with regard to the price of Mules this Season & I hope will continue so, but I imagine we are rather too late for 3 Cargoes. This I shall be better able to judge of by and by.
Concerning your Tea, you may depend I shall be strictly observant of your directions.
And conclusively I beg leave to assure you Gentlemen that I gave the Sloop Thunderbolt all the dispatch I could from here. The Articles landed from on Board of her tho triffling were very tedious and always take up more time than other things.
